              Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 1 of 16

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

October 31, 2019


Dear Judge Broderick,


I write you regarding United States v. Christopher Collins.

This subject is very personal and also very relevant to me. I live in NY-27, the former district of Chris
Collins. I have known Chris since 2015 when I met with him and his staff to discuss issues relevant to
my nonprofit organization and our community at large. Chris was genuine and helpful, a real
champion of Boy Scouts and many other service-oriented groups.


It was surprising to learn that Chris had been indicted for insider trading. His subsequent guilty plea
has troubled me greatly. I have mixed feelings about the affair and, as much is at stake for Chris,
would like to share them with the court.

In Erie County, NY, Chris is not a popular figure. His political views - small government, low taxes, and
minimal regulations on businesses - frequently pitted him against other leaders. Back when he was
county executive, Chris balanced the budget by cutting services rather than raising taxes. These cuts
included library, museum, and cultural organization funding as well as reductions in the numbers of
county employees. At the time, Erie County provided nurses to the Buffalo Public Schools. My
mother, an elementary school nurse, was one of the hundreds of county employees who were laid
off. It was a difficult time for my family and many other families in the community.

Simultaneously, budget cuts to museums and art galleries led to a downsizing of the cultural and
tourism employment sector - my current field. Though this was in 2010, local organizations still refer
to this as 'The Dark Times.' Some groups laid off staff, reduced hours, or closed. My organization
needed a large loan to get through the year.


In 2011, representatives from my nonprofit organization - a fossil park and nature reserve - met with
Chris and his staff and explained the economic and tourism benefits of our efforts as well as the
hardship created by his cuts. Chris explained that his financial decisions resulted from
mismanagement of the budget by previous administrations. He said that he would restore our
funding and help us move forward. True to his word, he did. In fact, he increased our funding over the
previous level to 1) help us recover from the previous year and 2) assist in the development of our
organization beyond our current capacity. Today, thanks to this funding - which is still in the Erie
County budget - we welcome 20,000 visitors annually while employing two full time staff and 17 part
time staff.


                                                                                                 078
             Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 2 of 16

Ultimately, however, the voters felt that the damage had been done. Chris lost the next county
executive election but was voted into congress in 2012. Despite the change in scenery, Chris
continued to support my organization through donations for our fundraising efforts. He regularly met
with our leadership to identify funding opportunities and offer advice critical to our growth and
planning. At one point, early in my career here, I was meeting with Chris and his staff more often than
my own famrlyt This did not go over well with my mother.


As I explained to my family, I often felt like there were two versions of Chris Collins. The public figure
was brash, vocal, and unapologetic. He was not afraid to complain about his political opponents or
throw fuel on the fire of some issue that had come up in the media. He also endorsed candidates
whose values I felt were not in line with my own.


Privately, however, Ch ris was a different person. He was a nice and genuine human being. He was a
listener, a helper, and a problem solver. He cared deeply for his constituents. Oftentimes, he would
go to great lengths to help our organization with donations such as luxury suite tickets to sporting
events. These were always the top prize at our annual fund raiser. While we recognized Chris with a
letter or mentioned his support in our newsletter, it was clear that he did not expect anything in
return for his help. We are a small nonprofit in the scheme of things, and in the political sense, it was
a mostly one-sided relationship. However, this did not prevent Chris from continuing to support us
for what is now 10 years.


Unfortunately, Chris committed a serious crime. I cannot explain his actions, nor can I empathize with
him in any way. He broke the law and I am wholly disappointed.


Prior to his crime, Chris was actively involved in the Boy Scouts of America. As a former Boy Scout
myself, I recognize that Chris has also violated the Scout Law which states that a scout is, first among
all things, trustworthy. I suspect that, in addition to his resignation from Congress, Chris will lose his
advisory status with the Boy Scouts as well.


This burden will be heavy for Chris. As an elderly man already, he will carry his disgrace beyond prison
and through his final days. Chris likely will never return to politics or scouts, or serving any
community group for that matter. It saddens me to think of him as such a diminished figure, but
these are the consequences of his actions. It is ironic: for someone who so valued public life, Chris has
already dealt himself the most severe punishment that could be imposed.


I thank you for reading this letter and for considering my testimonial.


Sincerely,

~,/1,~
Philip J. Stokes, PhD


Blasdell, NY 14219




                                                                                                   079
     Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 3 of 16




Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: United States v. Christopher Collins

Dear Judge Broderick,

I am a corporate and finance attorney who chaired the corporate department of Patterson Belknap
Webb & Tyler and engaged in state goverment activities, including as a member of the Commission on
Judicial Nominations for New York's highest court and chairing the state's parks council and the state
university's finance, charter school and community college committees as well as its construction fund,
before turning more to politics, and among other political activities, chairing Senator McCain's New York
presidential campaign and subsequently the New York Republican State Committee for ten years
following my 2009 election. In these political activies, I came to know Chris personally and as a political
person from the time he burst on the New York political scene as a successful entrepreneurial
businessman running as a surprise Republican candidate for County Executive of Erie County invited by a
county party desperate for a presentable candidate in a two to one Democratic County.

Chris ran on a pledged to implement the business efficiency discipline known as Lean Six Sigma to turn
around the county finances and rebuild the county infrastructure. While "Implement Lean Six Sigma!"
was an improbable political battle cry, Chris' successful and clean business career, dedication to saving
jobs in a declining Western New York, energy and sincerity carried the day in a stunning upset, winning
63% of the vote.

And as he ran, so he governed a bankrupt county with finances controlled by a state fiscal control board,
infrastructure falling apart, beaches closed and parks neglected. Working with a Democratic Buffalo
mayor, he got his Lean Six Sigma adopted by a 12 to 3 Democrat county legislature. For the first time in
the United States, Lean Six Sigma was implemented in a large municipal government with great results:
a $250 million surplus, the state fiscal control board disbanded, county debt and pension obligations
paid down, infrastructure and parks repaired and beaches reopened. Following through on his pledge to
be a chief executive officer and not a chief politician, he hired and empowered his commissioners on a
pure merit basis and held them accountable with great results for the people of Erie County. When
emergencies happened, such as a potential hepatitis outbreak or a 100 year flood, Chris was on the job
with pragmatic energy and creative solutions for immediate problems for which he is rightly proud.

These tremendous accoumplishments could not have been achieved without Chris' passionate
dedication to results oriented public service for his Western New York community and without his
strength of character, integrity of purpose and candor in both professional and personal relationships -
traits which also guided his successful business career and guide his personal and family life. These are
the character traits that one would expect from being raised in a General Electric family in the 1950's
and educated as a North Carolina State engineer with a University of Alabama MBA.




                                                                                                     080
     Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 4 of 16




These character traits can also result in deeds or unintentional words which cross lines and which a
politically correct experienced politician would avoid. Chris from time to time crossed these lines to his
ultimate political regret, but felt justified by the good substantive results or distainful about his words
"twisted by knaves" which can be the expected treatment of a fiscally and socially conservative
Republican rising star mentioned as a potentially formidable gubernatorial candidate in a very blue
state.

But crossing a criminal line, whether intentional or not, and harming his family in the impulsive criminal
act has horrified Chris not just in the expected punishment or reputational damage but in his
conservative core values. Beyond remorse, the question "how could I have done that?" will haunt Chris
for the rest of his life.

Sincerely,



Edward F. Cox




                                                                                                       081
                         Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 5 of 16


LANG
WASHBUR N
 DMdrm cl Vellnnd E!octrlc
                                                                                         -=•·
                                                                                         .lifi""'llilEAD SUPPLY
                                                                                                     Division of Vollmid Eler.llir.




ii•ht-1ii=i,J
CONTROLS
 Division ol VoUnr:d E1ee1,;c


                                75 Innsbruck Drive •

            11/13/2019

           Hon. Vernon S. Broderick
           United States District Judge
           Southern District of New York
           Thurgood Marshall United States Courthouse
           40 Foley Square
           New York, NY 10007

            Re: United State v. Christopher Collins

            Dear Judge Broderick,

            I am writing this letter as a character reference for Christopher Collins, whom I have known as
            a friend and business partner for 18 years.

           I met Chris while attending an entrepreneurial leadership class at the University of Buffalo.
           Chris volunteered his time serving as a reactor to help the students. I took note that he was
           spending significant personal time to help ensure their success. After meeting Chris and
           talking about my company, I approached him about becoming a partner in our family business.
           At the time, we were struggling to be profitable. Through his insight, we were able to tum
           things around quickly. This obviously benefitted our employees and their families. We went
           on to purchase three other troubled companies, effectively saving and/or creating many jobs.

            Chris has done a lot of volunteer work with The Boy Scouts and is an Eagle scout himself. In
            2008 he ran for and won the office of Erie County Executive here in New York. Chris ran our
            county in a highly effective manner, making changes that we still are benefiting from today.
            He donated his salary to various worthy charities in Erie County. In 2012, he won the race for
            the 27 th District in the United States House of Representatives. Chris ignored the partisan
            politics that handicap government and did an excellent job representing his constituents.

            I don't know the details of what happened with Chris and Innate Therapeutics. I do know that
            what he has pled to is completely out of character from my personal dealings with Chris. I
            suspect he must have panicked following receipt of bad news and acted to protect his son, like
            many imperfect human fathers would do in a similar situation. Chris has always been a good
            family man who has spent a large portion of his life helping others.

            Thank you for considering this personal account of my relationship with Chris Collins.

            Sincerely,



            E. Ronald Graham
            Chairman/CEO

                                                                                                        082
         Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 6 of 16




                                        ---
                                              Paul J Harder



                                           Lakeview, NY 14085

                                                                                                 11/18/19

The Hon. Vernon S Broderick

United States DistrictJudge

Southern District Of New York

Thurgood Marshall United States Courthouse

40 Foley Square

New York, NY 10007



Dear Judge Broderick;

It is my personal pleasure to write to you concerning Christopher C Collins who I have known for over 30
years.

I first met Chris in the Young Presidents Organization in the 1980's. We never became social friends but
through respect for our business dealings we had a friendship. Chris has been a strong contributor to the
Western NY business community in his unique way. He provided vast amounts of his personal time
assisting entrepreneurs he had met both through YPO and The Center for Entrepreneurial Leadership at
the University of Buffalo. This commitment to our community helped keep and grow employment in
Western NY.

He is an active supporter of Boy Scouts both on a local and national level. His investments in the
community through Ellicott Development and the Sinatra Group have helped to keep the momentum of
Western NY growing and expanding. His personal investments in a variety of western NY businesses
have provided high paying jobs in our community.

When Chris decided to run for political office I supported him because as County Executive I knew that
he would bring a business vision to the administration of Erie county services. He was very successful in
streamlining county services and in many cases providing higher level of service at lower costs to the
county taxpayers.

His run for the 27th Congressional district was driven by a desire to become the go to congressman in
upstate NY. He wanted to continue to serve his community even though it was a burden both to his
family life and his business interests. I was his finance chair for his first three congressional terms.
Because of this I had an insiders view of how Chris functioned as the 27 th Congressman. In his time as
County Executive he demonstrated that he made decisions not based on how the political wind was
blowing but from his heart. Chris always made his decisions on what he believed was the overall best




                                                                                                     083
       Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 7 of 16




                                                                                                11/18/19

benefit to his constituents. Although this proved to be his undoing in the County Executive role, he
continued to do what he believed right in his role as Congressman.

Thank you for your time and consideration.




,1a~1J~
Pau!J Hi ;




                                                                                                  084
             Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 8 of 16

FaegreBD.com                            FfofGRE eAl<ER                                       USA ., UK • CHINA

                                              D\I\JIELS

The Honorable Luke Messer                                                                Faegre Baker Daniels LLP
Principal & Former Member of Congress                                                 1050 K Street NW,. Suite 400
luke.messer@FaegreBD.com                                                            Washington,. D.C. 20001-4448
Direct +l 202 312 7445                                                                      Main +1202 312 7400
                                                                                              Fax +l 202 312 7461




November 19, 2019

 Hon. Vernon S. Broderick
 United States District Judge
 Southern District of New York
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

 Re: United States v. Christopher Collins

Dear Judge Broderick:

I am writing today in support of my friend and former colleague Congressman Chris Collins. I thank
you in advance for any consideration you give to these thoughts ..

Chris and I were elected to Congress together in the fall of 2012. During our service together, I believe I
came to know him quite well. I have traveled with Chris and members of his family on federal
congressional delegation trips to foreign nations. I have eaten meals with Chris on numerous occasions.
We have had dozens of private conversations on the House floor.

I am in no position to judge the merits oflegal proceedings referenced above. Frankly, I did not follow
them in detail. I am aware of the allegations but have no direct knowledge of the underlying facts in
question. Throughout the proceedings, my only thoughts regarding the matter were thoughts for Chris
and his family. After all, they are our friends, and my \vife and I were sad to hea! that they were in any
trouble.

However, I do believe I am in position to offer thoughts on Chris's character. Chris has a big
personality. Without question, he is a talker. But, in my seven plus years of knowing Chris, my
overriding impression of him was this: Chris is a good man, who loves his family and wants to make a
difference for his country. Chris Collins is a loyal friend. And, Chris Collins has experienced an
extraordinary career of service as both a business man and an elected office holder.

People often wonder what elected leaders talk about behind the curtain. What are they really like when
no one is watching'? In the literally dozens of conversations that I've had with Chris over the years, our
talks were almost always focused on our families - pride in the achievements of our kids and hopes for
their future, concern and love for our spouses, the joy of time spent together at family events.




                                                                                                 085
             Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 9 of 16



We all make mistakes. I am in no position to judge what Chris was thinking during the events that led
up to his conviction. But I do know he is remorseful for his actions. He has told me so directly. And, I
know that people can often make mistakes when trying to look out for their friends and family.

Maybe most importantly, I am convinced that, if given the opportunity, Chris has more to offer to his
family and nation. Chris is a very talented person with a big heart. His family is a great family. If
given the opportunity, I sincerely believe they will give back more than they receive.

Thanks again for your consideration of this letter and for your service to our nation.

Very truly yours,




 ormer Member of Congress
Indiana's 6th Congressional District




US.113036694.01

                                                                                             086
    Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 10 of 16




November 27, 2019




Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: United States V. Christopher Collins

Dear Judge Broderick:

It has been my pleasure to know Chris and Mary Collins for 25 years. While they have been
very private about their philanthropy efforts in Western NY, I know firsthand about their kindness
and generosity. Chris has worked tirelessly for Boy Scouts for many years. His generous
donations to the Greater Niagara Frontier Region have helped many young men in our area
who never would have been able to attend Boy Scouts, much less earn the rank of Eagle Scout.
For years, Chris and Mary have sponsored and/or attended multiple fundraisers for BSA, as well
as supporting individual BSA Troops and many other sanctioned BSA functions, touching the
lives of countless people. Our region has happily been on the receiving end of Chris' generosity
and our region and young men are better for his many gifts.

Attending numerous charity fundraisers with Chris and Mary, it's been my experience they
always donate monetarily as well as their time. To name just a few of the many charities they
support:

Maria Love Foundation
Suneel's Light Foundation
Junior League of Buffalo
Greater Buffalo Youth Orchestra Foundation
Boy Scouts of America (BSA)
Oishei Children's Hospital
Salvation Army

In addition to the many charities Chris and Mary support, I know firsthand about two women in
the area who fell on hard times when they divorced. One woman had four children and had to
leave an abusive husband, the other woman had one child and her husband left her homeless
and penniless. Chris helped both women and their children secure safe housing and helped
with their many bills for years.




                                                                                              087
     Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 11 of 16




Thank you Judge Broderick for the opportunity to express my many positive experiences of
generosity and good will with Chris and Mary Collins.

Sincerely,


~~~(h-

Williamsville, NY 14221




                                                                                           088
    Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 12 of 16

                                                            12/9/19 9: 09 PM



Dear Judge Broderick -

I am a Family Physician, live in Clarence, NY and have known
Chris Collins and his family for 26 years now. They are neighbors
and our children have grown up together. Chris has always been
an out spoken guy and some may perceive this as arrogant, they
would be wrong. He uses his voice and "power" for good. He is
the first to volunteer to help if anyone needs help getting an
internship or job. He has been a very successful businessman in
our area and surrounding area and he provided many jobs for
locals. He was active in the boy scouts and in helping his son
achieve his Eagle Scout badge. As Erie County Executive he
improved our community and made life better for all of us living
here. He was immediately on site and a calming presence during
the flight 3407 crash that rocked this town. As a Congressman
he opened his Washington office to the Buffalo youths in an
attempt to help those interested in getting ahead in their
personal lives.

What he did was wrong and he has expressed his remorse in how
his actions have negatively affected his community, friends and
family. There is so much that Chris could continue to do to help
his community and I would think that would be a much better
punishment for him and benefit for the community than putting
him our overcrowded jails. This would add to the burden of the
taxpayers and be wasting the talents that Chris could continue to
use to help the community that he let down.

I thank you for your consideration in this matter.
Sincerely,
Lori Luzi MD




                                                                    089
            Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 13 of 16




Todd Rokita                                                      Attorney-At-Law
                                                                 5868 E. 71 st Street, Suite E-202
                                                                 Indianapolis IN 46220




Honorable Vernon S. Broderick                                  November 9, 2019
United States District Judge
Southern District of New York
Thurgood Marshall United States Comi House
40 Foley Square
New York, NY 10007


                                       RE: United States v. Christopher Collins



Dear Judge Broderick,


       Thank you for your time in reading my letter in the above-referenced matter. I
am a recently retired 4-term Member of the United States Congress. Before that I
served as Indiana's 59 th Secretary of State, the 3rd highest state-wide elected official in
the state. Before that I practiced law as a litigator finding myself in state and federal
courts almost every week. For the last 25 years I have held an active law license and
have been duly admitted to practice in all Indiana state courts, the Northern and
Southern Indiana Federal District Courts, the 7th Circuit Appellate Comi and the United
States Supreme Court. I am a member of the Indiana Bar in good standing and I have
never had any kind of action against my license.


       While I was Indiana Secretary of State, a significant part of my duties focused
on combatting white collar crime. In short, I held supplemental and dual jurisdiction
with the U.S. Securities and Exchange Commission and we often worked together on
case investigations. During my 8 years as Secretary of State, I saw the worst of the
worse -- thieves in every respect. I am proud of the fact that we "threw the book" at




                                                                                                     090
              Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 14 of 16



these characters, earning them over 600 years of jail time, in the aggregate, during my
8 year tenure. I have little patience for people that take advantage of others in this way.


        I have known Mr. Chris Collins for about the last seven years. Given my
experience in fighting white collar crime, it is an understatement to say that I am
surprised about the allegations made against Chris. I do understand that there has been
a plea agreement in the case, and so I am not going to argue his guilt or innocence,
since that is immaterial at this point.


        I would say, however, that in the seven years I have known Chris, I have known
him to be honest and direct. In fact, I have known him to be honest to the point of
recklessness, which in the halls of the U.S. Congress can really rub people the wrong
way. But that didn't matter to Chris, and in some way now, he may be paying the price
for that. I do believe that the charges in Chris' case, to the extent I am aware of them,
are completely out of character and are otherwise an aberration of his character.


        Chris and I worked on the several pieces of legislation together and we helped
each other with those legislative goals. Chris and I also spent a good deal of time
together investigating the work of the National Science Foundation, which was work
that he and I both knew well and took particular interest in given the prominent
institutions of higher education our districts contained.


        I always found him constructive and solution-seeking-- the hallmark of a good
legislator and a good leader. It was always hard to talk with Chris without him
bragging about his district and the people in it. I felt he truly cared about his job and
doing the best by his constituents, whether they voted for him or not. I always felt that
Chris served with a servant's heart and I certainly would not say that about all of our
colleagues.




                                                                                              091
            Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 15 of 16



       I think Chris has a lot left to give his community and society in general. I hope
that this Court receives this, and other like evidence, and values it in a way that would
allow Chris to continue serving his family, community and nation in some capacity so
that we may continue to benefit from his leadership.


       Thank you again, your Honor, for reading this letter in support of Chris Collins.




        Sincerely,




       ToddRokita


       Member, U.S. Congress (2011-2019)




        Cc: Jonathan Barr, BakerHostetler




                                                                                            092
     Case 1:18-cr-00567-VSB Document 149-5 Filed 01/07/20 Page 16 of 16




November 10, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall Unites States Courthouse
40 Foley Square
New York, NY 10007

RE: United States v. Christopher Collins

Dear Judge Broderick:

I have known Chris Collins since 2006 when I met him through the SUNY at Buffalo's Center
for Entrepreneurial Leadership ("CEL") program. Chris had been a volunteer mentor for the
organization which assisted small business owners in the area.

In 2008 I went to work for his administration when he was Erie County Executive. The
experience was amazing to say the least. Chris was a beacon of knowledge and integrity. I was
honored to work for a man who was loyal and demanded that we make the best decisions for the
constituents while always following the law and doing the right thing.

Chris didn't care about my political affiliation, he was looking for someone from the private
sector to help him make Erie County a better place to work and live. I believed that he truly
cared about the people and not the power.

Chris was a hard worker who led by example. We all had a passion for what we did and were
proud that we worked for a man who wanted to make a difference in our community.

I will always be grateful for the experience of working for Chris however I am honored to be his
friend. Above all, he is a good husband and father who I know to be an honorable man with
integrity.

Thank you for considering my letter.

Respectfully,




Michelle DeBergalis




                                                                                           093
